Citation Nr: 0808161	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction.

2.  Entitlement to an initial rating higher than 10 percent 
for right lower extremity peripheral neuropathy.

3.  Entitlement to an initial rating higher than 10 percent 
for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to October 
1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas, which 
granted the veteran's claims for service connection for 
erectile dysfunction, rated as zero percent disabling, and 
bilateral lower extremity peripheral neuropathy, each lower 
extremity rated as 10 percent disabling.  He wants higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board is remanding the claims for higher initial ratings 
for the peripheral neuropathy to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  However, the Board is going 
ahead and deciding the claim for a higher initial rating for 
the erectile dysfunction.


FINDING OF FACT

Although he has erectile dysfunction as a residual 
complication of his diabetes mellitus, there is no medical 
evidence indicating the veteran has a penile deformity in the 
physical sense.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for erectile dysfunction.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 
7522 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  To the extent possible, 
this notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  But if, for whatever 
reason, this was not done, or the notice provided was 
inadequate, VA may correct this timing error by providing all 
necessary notice and then going back and readjudicating the 
claim - including in a statement of the case (SOC) 
or supplemental SOC (SSOC), such that the veteran is still 
given opportunity to participate effectively in the 
adjudication of his claim.  Mayfield v. Nicholson, No. 07-
7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, by way of letters dated in November 2004, January 2005, 
and March 2005, all sent before initially adjudicating the 
claim in May 2005, the RO satisfied these VCAA notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate the claim and 
whose responsibility, the veteran's or VA's, it was for 
obtaining this supporting evidence.  Thus, the essential 
fairness of the adjudication was not frustrated.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).



If there is even arguably any notice deficiency here, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions as 
well as the communications provided to him by VA, it is 
reasonable to expect he understands what is needed to 
prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Keeping in mind the veteran's claim arose in this context of 
him trying to establish his underlying entitlement to service 
connection, the 38 U.S.C.A. § 5103(a) notice requirements 
apply to all five elements of his service-connection claim - 
including the downstream disability rating and effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007).  See, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  There is a Dingess letter in the file, albeit 
undated, discussing these downstream elements of the claim.  
And the veteran has not submitted any additional evidence 
since that letter to require going back and readjudicating 
his claim in another SSOC.  38 C.F.R. § 19.37; cf. Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (where after VA provides a 
content-compliant VCAA notice on all requisite notice 
elements, albeit in an untimely manner, and a claimant 
subsequently informs VA there is no further evidence to 
submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).

Records show the veteran had earlier indicated on a July 2006 
VCAA notice response form that he had no more information or 
evidence to give to VA to substantiate his claim.  However, 
he also mentioned in an accompanying statement in support of 
his claim (VA Form 21-4138) that his doctor at the VA Medical 
Center (VAMC) in Fayetteville, Arkansas, had more information 
on his claim.  But the file reflects that this doctor's 
records have indeed been considered.  In any event, since the 
Board is denying the claim for a higher initial rating for 
the erectile dysfunction, the downstream effective date 
element of this claim is moot.

With respect to VA's duty to assist, the Board sees the 
veteran's military, VA, and private records have been 
obtained and he has been provided a VA medical evaluation to 
assess the severity of his underlying diabetes mellitus, 
including its residual complications (like his erectile 
dysfunction).  38 U.S.C.A. § 5103A; Caffrey v. Brown, 
6 Vet. App. 377 (1994).  As such, the Board finds that there 
is no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claim.

Analysis

The veteran wants a compensable rating (i.e., a rating higher 
than zero percent) for his service-connected erectile 
dysfunction.  As cause for increasing his rating, he says 
that he is no longer able to achieve an erection even with 
the use of Viagra.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

As already alluded to, the veteran is appealing the original 
assignment of a disability evaluation following the grant of 
service connection for erectile dysfunction.  Consequently, 
it is not only the present level of disability that is of 
primary importance, rather the entire period since the 
effective date of his award.  If there have been times when 
the condition has been more severe, the Board may "stage" 
his rating.  Fenderson, 12 Vet. App. at 125-26.

Unfortunately, though, there has not been any occasion since 
the effective date of the grant when the veteran has had a 
compensable level of disability from his erectile 
dysfunction.  So his claim must be denied.

The veteran's erectile dysfunction is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code 7599-7522.  Erectile dysfunction does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic 
code is "built-up" by assigning the first two digits from 
that part of the schedule most closely identifying the part 
of the body involved and then assigning "99" for the last 
two digits for all unlisted conditions.  Then, the disease is 
rated by analogy under a diagnostic code for a closely 
related disease that affects the same anatomical functions 
and has closely analogous symptomatology.  Therefore, the 
veteran's erectile dysfunction is rated under 7599 for the 
genitourinary system - diagnoses and 7522 for penis 
deformity, with loss of erectile power.

Under Diagnostic Code 7522, a 20 percent disability rating 
will be assigned when there is deformity of the penis with 
loss of erectile power.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

In the May 2005 rating decision at issue, the RO pointed out 
that the veteran's erectile dysfunction is residual 
complication of his type II diabetes mellitus.  The RO did 
not assign an initial compensable rating because there was no 
deformity of the penis shown in the record.  But the veteran 
should also bear in mind that, as a result of his erectile 
dysfunction, he is receiving special monthly compensation 
(SMC) for loss of use of a creative organ under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a).  So he already is 
receiving monthly payments, indeed at a higher than normal 
rate, for his impotence.

The veteran's outpatient treatment records note findings of 
erectile dysfunction.  Specifically, a February 2005 
treatment report notes that he wanted Viagra for ED (erectile 
dysfunction) and includes an impression of ED as a new 
problem.  Subsequently, in his December 2005 notice of 
disagreement (NOD), the veteran stated that he was no longer 
able to achieve an erection, even using Viagra.  


But, again, the determinative issue is not so much whether he 
can still achieve an erection because, as mentioned, the 
grant of SMC for loss of use of a creative organ is 
compensation at a higher than normal rate for that.  Instead, 
the dispositive issue is whether he has an actual penile 
deformity - meaning in the physical sense.  And as there is 
no evidence of this necessary physical deformity, the Board 
must conclude that his disability is properly evaluated as 
noncompensably disabling under the schedular criteria.  
Moreover, there are no identifiable periods of time, since 
the effective date of service connection, during which this 
condition has been shown to be compensably disabling, and 
thus his rating may not be "staged" either under Fenderson, 
12 Vet. App. at 125-26.

For these reasons and bases, the preponderance of the 
evidence is against the claim, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor, and his 
claim must be denied.  38 C.F.R. § 4.3.


ORDER

The claim for an initial compensable rating for erectile 
dysfunction is denied.


REMAND

As for the remaining claims for higher initial ratings for 
the bilateral (i.e., right and left) lower extremity 
peripheral neuropathy, the veteran's December 2005 notice of 
disagreement mentions that the pain and numbness in his feet 
are getting worse and that his medication is not helping very 
much.  His most recent VA compensation examination of these 
service-connected disabilities was in April 2005, so nearly 
three years ago.  The Court has held that when a veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992)(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).

Review of the claims file also reflects that, although he was 
provided a letter generally notifying him of the evidence 
needed to evaluate disabilities and determine the beginning 
date of any payment to which he may be entitled, he has not 
been provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
specific disabilities in question.  So additional VCAA notice 
is needed before deciding these claims.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA notification 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, No. 
2006-7303 (Fed. Cir. Apr. 5, 2007).  This 
letter must include information concerning 
the disability rating and effective date 
elements of the claim and ask the veteran 
to submit any relevant evidence in his 
personal possession.

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his bilateral, lower extremity 
peripheral neuropathy.  Have the 
designated examiner review the claims file 
for the pertinent medical and other 
history.  All indicated tests and studies 
should be conducted, all symptoms of the 
service-connected disability should be 
described, and all clinical findings 
reported in detail.

The examiner should specifically discuss 
the extent of the neurological 
manifestations, indicating whether the 
lower extremity peripheral neuropathy is 
commensurate with mild, moderate or severe 
incomplete paralysis, neuritis or 
neuralgia.

The examiner should address any indication 
the veteran's complaints of pain, numbness 
or other symptomatology is not in accord 
with physical findings on examination.  
The examiner must discuss the rationale of 
any opinion provided, whether favorable or 
unfavorable.

3.  Then readjudicate the claims for 
initial ratings higher than 10 percent for 
the bilateral lower extremity peripheral 
neuropathy in the light of the additional 
evidence.  If these claims are not granted 
to the veteran's satisfaction, send him 
and his representative an SSOC and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


